Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 30, 2020

                                       No. 04-19-00713-CR

                                       John Derek ALLEN,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                 From the 216th Judicial District Court, Gillespie County, Texas
                                   Trial Court No. DC6678
                        Honorable N. Keith Williams, Judge Presiding


                                         ORDER

        Appellant’s second motion for an extension of time to file the appellant’s brief is granted.
We order the appellant’s brief due April 22, 2020. Counsel is advised that no further extensions
of time will be granted absent a timely motion that (1) demonstrates extraordinary circumstances
justifying further delay, (2) advises the court of the efforts counsel has expended in preparing the
brief, and (3) provides the court reasonable assurance that the brief will be completed and filed
by the requested extended deadline. The court does not generally consider a heavy work
schedule to be an extraordinary circumstance.



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of March, 2020.



                                                      ___________________________________
                                                      Michael A. Cruz,
                                                      Clerk of Court